Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability

The previous NOA mailed on 7/19/2022 is withdrawn and the instant Office Action replaces that one. Thus, the instant Office action is in response to their amendment of 4/20/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Mantooth on 7/12/2022 (please see interview summery mailed on 7/19/2022).
Claims 1-17 are allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/29/2019, is hereby withdrawn and claims 18-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims have been amended and cancelled as follows: Claim 1, line 6, “continuously contact” is amended to --continuously physically contact--.Claim 1, lines 6-7, “and traveler” is amended to --and the traveler--.Claim 10, line 6, “continuously contacting” is amended to --continuously physically contacting--.Claim 10, line 7, “and traveler” is amended to --and the traveler--.
Claim 12, line 2, “and second sensor” is amended to --and the second sensor--.
Claim 18, line 6, “and nut” is amended to --and the nut--.Claim 18, line 8, “continuously contact” is amended to --continuously physically contact--.Claim 18, lines 9-10, “and traveler” is amended to --and the traveler--.
Claim 20, line 1, “claim 16” is amended to --claim 18--.

Reason for Allowance
Claims 1, 10 and 18 are allowed over the best prior art of record.
Claims 2-9 are allowed due to dependency on allowed claim 1.
Claims 11-17 are allowed due to dependency on allowed claim 10.
Claims 19-20 are allowed due to dependency on allowed claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723